We see no error in the ruling of his Honor, and affirm the judgment for the reasons given by him. The witness Elliott had his opinion, not on the general character of Black's handwriting, but on a difference in the letter "k" from his usual signature. After the defendant's counsel had fortified his witness by exhibiting to him two signatures it surely was only fair play to permit the plaintiff's counsel to attack him by exhibiting to the witness other signatures of Black, admitted to be genuine, either to make him change his opinion or to weaken his confidence in it, so that from his manner the jury could see that his opinion was not to be relied on. This was fair, and there is no rule of evidence to the contrary.
PER CURIAM.                                                    No error.
(494)